ORDER

PER CURIAM.
AND NOW, this 5th day of October 2006, the Petition for Allowance of Appeal is GRANTED, as to the following three issues:
Did the Commonwealth Court err in imposing an award of benefits upon a decedent’s last employer and violate petitioner’s substantive due process rights when the WCJ found, based upon credible medical testimony, that the minimal exposure to asbestos during the statutory manifestation period was not a cause of the decedent’s mesothelioma?
Did the Commonwealth Court err in its interpretation of the presumption of causation found in Section 301(e) of the Workers’ Compensation Act, 77 P.S. 413, by requiring the employer to prove that a non-occupational exposure to asbestos caused the decedent’s mesothelioma?
Did the Commonwealth Court deviate from orderly judicial practices by granting a lifetime claim petition that had been abandoned earlier in the proceedings especially when the issue was not preserved on appeal?
The Motion to Correct or Modify the Record is DENIED.